 Case: 4:21-cv-00341-NAB Doc. #: 48 Filed: 07/20/21 Page: 1 of 6 PageID #: 423




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ARMSTRONG TEASDALE LLP,             )
                                    )
          Plaintiff,                )
                                    )
vs.                                 )                    Case No.: 4:21-CV-341-NAB
                                    )
MATT MARTORELLO, REBECCA            )
MARTORELLO, JUSTIN MARTORELLO,      )
GALLANT CAPITAL LLC, LIONT LLC, and )
EVENTIDE CREDIT ACQUISITIONS LLC, )
                                    )
          Defendants.
                                    )



                         JOINT PROPOSED SCHEDULING PLAN

         Pursuant to Fed. R. Civ. P. 26(f), and the Court’s Order of June 14, 2021 (Doc. 3 8 ),

Plaintiff Armstrong Teasdale LLP and Defendants Matt Martorello, Rebecca Martorello, Justin

Martorello, Gallant Capital LLC, Liont LLC, and Eventide Credit Acquisitions LLC

(“Defendants”) submit the following Joint Proposed Scheduling Plan (numbered in accordance

with Section 3 of the Court’s June 14, 2021 Order). Defendants assert that all discovery should

be stayed pending a ruling on their motion to dismiss for lack of personal jurisdiction as

Defendants assert in their Motion to Stay and in their Memorandum In Support Of Their Motion

To Stay Discovery filed on this even date herewith. Plaintiff disagrees.

       (a)   Track Assignment

         Plaintiff proposes that this civil action should be assigned to Track 2.

         Defendants propose that this civil action should be assigned to Track 3.

       (b)   Joinder and Amendment of Pleadings

         Plaintiff recommends that the deadline for joinder of additional parties and any
Case: 4:21-cv-00341-NAB Doc. #: 48 Filed: 07/20/21 Page: 2 of 6 PageID #: 424




amendments to the pleadings be set as October 15, 2021, except as otherwise permitted under

the Federal Rules of Civil Procedure.

       Defendants recommend that the deadline for joinder of additional parties and any

amendments to the pleadings be set as February 25, 2022, except as otherwise permitted under

the Federal Rules of Civil Procedure.

     (c)   Discovery Plan

             i.     Discovery of Hard Copy Documents and Electronically Stored
                    Information

                    1.    Each party shall comply with its respective obligations under the

                          Federal and Local Rules regarding the preservation of evidence,

                          including electronically stored information. With respect to

                          electronically-stored information (“ESI”), the parties agree all ESI,

                          including emails, will be produced as OCR PDF files with Bates

                          numbers affixed. However, the parties agree to meet and confer on

                          the appropriate format of production depending on the volume of ESI

                          to be produced.

             ii.    Document Protections

                    1. The parties have agreed on the following procedures with respect to any

                         inadvertently disclosed work product or privileged information:

                         Privileged documents will maintain their privilege even if inadvertently

                         disclosed and the receiving party will be obligated to notify the

                         disclosing party to the extent it becomes aware that it has or may have

                         received inadvertently     disclosed work product        or privileged

                         information and, at the option of the disclosing party, the receiving
Case: 4:21-cv-00341-NAB Doc. #: 48 Filed: 07/20/21 Page: 3 of 6 PageID #: 425




                        party shall either return or destroy the privileged documents including

                        all copies.

                     2. The exchange of the parties’ confidential and privileged documents will

                        be further governed by the parties’ stipulated protective order.

             iii.    Initial Disclosures

             Plaintiff proposes that the parties provide their Rule 26(a)(1) initial disclosures

    by August 27, 2021.

             Defendants propose that discovery should be stayed, or in the alternative that the

    parties provide their Rule 26(a)(1) initial disclosures by October 29, 2021.

             iv.     Phased or Limited Discovery

             The parties do not believe that phased or issue-limited discovery would be useful

    or necessary.

             v.      Expert Witnesses

      Plaintiff proposes that expert discovery be handled as follows:

              Plaintiff’s expert(s) to be designated, and expert witness reports provided by
               January 29, 2022.

              Plaintiff’s expert(s) to be deposed by February 19, 2022.

              Defendants’ expert(s) to be designated, and expert witness reports provided, by
               March 12, 2022.

              Defendants’ expert(s) to be deposed by April 2, 2022.

              Rebuttal expert(s) to be designated, and expert witness reports provided, by
               April 16, 2022.

              Rebuttal expert(s) to be deposed by April 30, 2022.

    Defendants propose that expert discovery be handled as follows:
Case: 4:21-cv-00341-NAB Doc. #: 48 Filed: 07/20/21 Page: 4 of 6 PageID #: 426




               Plaintiff’s expert(s) to be designated, and expert witness reports provided by
                July 29, 2022.

               Defendants’ expert(s) to be designated, and expert witness reports provided, by
                September 30, 2022.

               Rebuttal expert(s) to be designated, and expert witness reports provided, by
                October 28, 2022.

               vi.     Limits on Discovery

               Plaintiff recommends that the presumptive deposition limit should apply and that

     each side should be limited to 10 non-expert depositions, and one deposition of each expert.

               Defendants recommend that each side should be limited to 25 non-expert

     depositions, and one deposition of each expert.

               The parties agree that the presumptive interrogatory limit should apply and that

     each side will be entitled to only 25 interrogatories.

               vii.    Physical and/or Mental Examinations

               The parties do not anticipate that any physical or mental examinations of parties

     will be requested.

               viii.   Discovery Schedule

       Plaintiff recommends that all discovery shall be completed by May 14, 2022.

       Defendants recommend that all discovery shall be completed by December 16, 2022.

               ix.     Other Matters

       Pursuant to the December 2020 amendments to FRCP 30(b)(6), before or within three

days after issuing a Rule 30(b)(6) deposition notice to a party and/or non-party, the parties and

any non-party (if applicable) shall meet and confer in good faith regarding the matters for

examination prior to the taking of such deposition. Any party may file a motion with the court

with respect to any disagreement(s) that arise(s) or become(s) apparent during the meet and
Case: 4:21-cv-00341-NAB Doc. #: 48 Filed: 07/20/21 Page: 5 of 6 PageID #: 427




confer session. 30(b)(6) depositions shall not be scheduled to occur sooner than 14 days after the

notice except by agreement of the parties.

        (d)   Alternative Dispute Resolution

          The parties believe ADR is appropriate and are willing to engage in ADR now or after

some discovery.

          Plaintiff requests referral to mediation on or before August 1, 2021, with an ADR

termination date of October 1, 2021.

          Defendants request referral to mediation on or before October 31, 2022, with an ADR

termination date of December 2, 2022.

        (e)   Dispositive Motions

          Plaintiff recommends that dispositive motions be filed on or before May 28, 2022.

          Defendants recommend that dispositive motions be filed on or before December 2,

2022.

        (f)   Trial Date

          Plaintiff expects that the case will be ready for trial on September 13, 2022.

          Defendants expect that the case will be ready for trial on March 6, 2023.

        (g)   Length of Trial

          The parties anticipate that the case will take approximately two weeks to try to a jury.

        (h)   Other Matters

          The parties do not anticipate any other matters pertinent to the joint proposed

scheduling plan.
 Case: 4:21-cv-00341-NAB Doc. #: 48 Filed: 07/20/21 Page: 6 of 6 PageID #: 428




Respectfully submitted,

ARMSTRONG TEASDALE LLP                                  JACOBSON PRESS P.C.



By: /s/ Matthew S. Shorey                           By: /s/ Allen P. Press                            d
    Thomas B. Weaver               #29176MO             Allen P. Press, #39293
    Matthew S. Shorey              #47861MO             222 South Central Avenue, Suite 550
    Angela B. Kennedy              #69167MO             Clayton, Missouri 63105
    7700 Forsyth Blvd., Suite 1800                      Phone: 314-899-9789
    St. Louis, Missouri 63105                           Fax: 314-899-0282
    314.621.5070                                        Press@ArchCityLawyers.com
    314.621.5065 (facsimile)
    tweaver@atllp.com                                   BROPHY & DEVANEY, PLLC
    mshorey@atllp.com                                   By: /s/ Joseph F. Brophy
    akennedy@atllp.com                                  Joseph F. Brophy, admitted pro hac vice
                                                        Marianne Barth, admitted pro hac vice
ATTORNEYS FOR PLAINTIFF                                 The Overlook at Barton Creek
ARMSTRONG TEASDALE LLP                                  317 Grace Lane, Suite 210
                                                        Austin, Texas 78746
                                                        Phone: (512) 910-7797
                                                        Joe@bdlawpllc.com
                                                        Marianne@bdlawpllc.com

                                                   ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on July 20, 2021, the foregoing was filed electronically with

the Clerk of the Court to be served by the Court’s CM/ECF system.



                                                 /s/ Matthew S. Shorey
